DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of the following species in the reply filed on 12/29/20 is acknowledged. 

    PNG
    media_image1.png
    102
    794
    media_image1.png
    Greyscale

No claims are withdrawn because no claims are currently directed to non-elected species.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Fussner on 02/18/2021.

Please amend claims 1-5, 7-8, 14-20 as indicated in the attached claim amendment. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recited aspect of crosslinking between the first coating and/or second coating and the thermal interface material (via a reaction between polymer chains of the coating and thermal interface material, respectively) is supported in the original disclosure of the parent application (see [0032] of the parent PGPub, the wet coating is disclosed earlier as corresponding to the first and/or second coatings, see [0013], [0016], [0021], and the “thermal compound” in [0032] corresponds to the claimed thermal interface material given the earlier discussion in [0032] regarding curing of the TIM and the absence of any other material, besides the TIM, that the “thermal compound” could correspond to, with “crosslinking” inherently involving a reaction between polymer chains).  Thus, this aspect, and all other aspects, of the present claims are supported by the parent application.
Claim 1 recites “configured to be chemically bonded…via crosslinking” which is given patentable weight to the extent that the coating must include crosslinkable functional groups that are capable of crosslinking with crosslinkable functional groups in the thermal interface material. 
The reasons for allowance that follow are based in part on the terminal disclaimer(s) approved on 02/17/21.
In light of the above examiner’s amendment, the prior art does not disclose or suggest the subject matter of claim(s) 1.  The closest prior art is Wiexel (U.S. 6,037,659), which does not disclose, teach or suggest, explicitly or inherently the layer arrangement as recited in claim(s) 1 (e.g., the claimed first and second coatings decreasing and increasing, respectively, surface tack 
The references cited in the corresponding foreign/PCT application(s) and the parent Application have been considered as part of the prior art discussed above.
Elahee (WO 2010/104534, cited in a related foreign application as being relevant) and Strader et al. (U.S. 2013/0265721, cited by Applicant) also do not disclose the claimed the claimed first and second coatings decreasing and increasing, respectively, surface tack of the thermal interface material, along with the claimed crosslinking/crosslinkability between the first coating and the thermal interface material.
Based on the above, claims 1-20 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787